Citation Nr: 1438488	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-45 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a perforated bowel, status-post colonoscopy right hemicolectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  In July 2012, the Board remanded the claim for further development.

FINDING OF FACT

The Veteran's residuals of a perforated bowel, status-post colonoscopy right hemicolectomy, were caused by VA treatment and the proximate cause of this was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a perforated bowel, status-post colonoscopy right hemicolectomy, are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation is available to a Veteran when additional disability is caused by VA medical or surgical treatment and the proximate cause of the disability is (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


The evidence shows that the Veteran has an additional disability as a result of VA surgical treatment.  Specifically, in May 2007 he underwent a colonoscopy at a VA facility for the removal of polyps and lesions with a snare biopsy.  After the procedure, he was unable to pass any of the insufflated gas and appeared distended.  An x-ray revealed that he had a large amount of free subdiaphragmatic air bilaterally and it was recommended that he have exploratory laparotomy and possible colon resection for a presumed perforation of the colon.  The exploratory laparotomy revealed that his right colon where the polypectomy was done had two punctate perforations that leaked air with colonic compression.  A right hemicolotecomy with mobilization of the right colon was then performed.  Post operation, the Veteran developed an infection.  Upon review of these treatment records, a VA examiner in September 2010 determined that the colonoscopy had resulted in perforation requiring hemicolectomy and development of huge postoperative scars at the middle of the Veteran's abdomen, as well as chronic postoperative diarrhea and a questionable small ventral hernia.  

This same VA examiner provided addendum opinions in October, November and December 2010 concluding that the Veteran's current residual disabilities were side effects from his colonoscopy and accidental perforation and required hemicolectomy, although they were not unforeseeable consequences.  

Concerning fault on the part of VA, the VA examiner did not provide the specific wording set forth in VA law and regulation.  However, the Board finds that it is reasonable to construe that when the additional disability is described as being "accidental," that there was an instance of fault on the part of VA in furnishing the treatment.  The Veteran is afforded the application of the benefit-of-the-doubt rule as required by law and VA regulations. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 

§ 3.102.  Accordingly, compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a perforated bowel, status-post colonoscopy right hemicolectomy, is warranted.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of perforated bowel, status-post colonoscopy right hemicolectomy, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


